UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6161



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRED BULL, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-95-73, CA-00-111)


Submitted:   June 29, 2001                 Decided:   July 19, 2001


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Bull, Jr., Appellant Pro Se. Nicholas Stephan Altimari, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred Bull, Jr., seeks to appeal the district court’s order de-

nying his motions filed under 28 U.S.C.A. § 2255 (West Supp. 2000),

and Fed. R. Civ. P. 59(e). We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal

substantially on the reasoning of the district court.*       United

States v. Bull, Nos. CR-95-73; CA-00-111 (E.D. Va. Nov. 14, 2000;

filed Dec. 20, 2000 and entered Dec. 21, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     *
       Bull’s claims based upon the rule announced in Apprendi v.
New Jersey, 530 U.S. 466 (2000), are without merit. We recently
held in United States v. Sanders, 247 F.3d 139 (4th Cir. 2001),
that the new rule announced in Apprendi is not retroactively
applicable to cases on collateral review.


                                  2